Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Original claims 1-20, filed 02/09/2021, drawn to a method of obtaining data on nutritional health, presence of a disease, or diagnosing a condition or ailment, classified in at least G01N33/493.
Group II. Newly amended claims 1-8, 15, 17, and 20, and new claims 21-25, filed 05/24/2021, drawn to a device, classified in at least G16H20/60.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, (1) the process as claimed can be practiced by a materially different apparatus wherein the analysis could be performed by a standard sensor that is not configured to be attached to a toilet (i.e., a standard urine test strip), the device does not include a wireless data transfer hardware but is rather incorporated into a handheld unit for analysis, and/or wherein the determination of the concentration is not performed on a sample that is not within a toilet but rather a standard sample administered to a test strip of a handheld analysis unit. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired separate statuses in the art in view of their different statutory categories; 
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Since applicant has received an action on the merits for the originally presented invention (i.e., Group I, drawn to the method claims 1-20 filed 02/09/2020), this invention has been constructively elected by original presentation for prosecution on the merits. The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention [MPEP 819]. Accordingly, all of amended claims 1-8, 15, 17 and 20, as well as new claims 21-25 are withdrawn from consideration as being directed to a non-elected invention. Since all of the claims would be withdrawn, and there would be no claims available for examination, the response is non-compliant.  See 37 CFR 1.142(b) and MPEP § 821.03. Examiner notes that the Species restriction mailed 12/15/2020 is still maintained as applied to the originally filed claims elected by original presentation above. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795